Citation Nr: 0003742	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for gastrointestinal disease 
based on VA treatment in December 1993 and thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from May 1960 to February 1964 
and from July 1964 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating action by the RO 
that denied the veteran's claim, as reflected on the title 
page.  At the time of the June 1995 rating decision, the RO 
classified the issue as entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A.§ 1151 for a bile 
duct stent in the small intestine.  The veteran appealed and 
initially requested a Board hearing at the RO in connection 
with this appeal.  However, at a subsequent time, he changed 
his request to one for an RO hearing before a hearing 
officer.  In April 1996 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO, a 
transcript of which is of record.  

In February 1998, the case was remanded by the Board for 
further development.  It is before the Board for appellate 
consideration at this time.  



FINDINGS OF FACT

1. The veteran had severe gastrointestinal disabilities for 
many years prior to December 1993.  

2. A stent was found in the small bowel on a scout X-ray 
performed by the VA in April 1994.  

3. The stent which dislodged from the common bile duct and 
which migrated to the small bowel was placed at a private 
hospital in September 1993.  

4. VA treatment of December 1993 and thereafter did not 
result in an increase in severity of the veteran's pre-
existing gastrointestinal pathology.  

5. VA treatment in December 1993 and thereafter did not cause 
additional gastrointestinal pathology.  


CONCLUSION OF LAW 

The requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
gastrointestinal disease based on VA treatment in December 
1993 and thereafter have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358(c) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

Private clinical records reveal that the veteran was 
hospitalized at the Mcleod Regional Medical Center on 
September 1, 1993 with complaints of a decline in energy, 
dark urine, jaundice, and abdominal pain.  During the 
hospitalization, two unsuccessful attempts were made to 
perform an endoscopic retrograde cholangiopancreatogram 
(ERCP).  A percutaneous cholangiogram was performed and 
revealed multiple ovoid filling defects in the common bile 
duct and possible choledocholithiasis.  A drainage catheter 
was placed and the veteran was transferred to another private 
medical facility.  At the time of discharge from this period 
of hospitalization on September 9, 1993, the diagnoses were 
obstructed bile duct secondary to common bile duct stone; 
hepatitis secondary to the obstructed bile duct, severe 
abdominal pain; urinary tract infection; and coagulation 
deficiency secondary to hepatitis.  

The veteran was hospitalized at the Medical University of 
South Carolina on September 9, 1993.  It was then noted that 
the veteran had a history of a gunshot wound to the abdomen 
approximately 15 years earlier that resulted in an emergent 
cholecystectomy, and required a partial gastrectomy and a 
partial nephrectomy on the right.  During the September 1993 
hospitalization, the veteran underwent ERCP that showed a 
large diverticulum with the ampulla sitting on the floor of 
the diverticulum.  The veteran underwent T-tube cholangiogram 
that showed multiple stones and a stricture in the area over 
the distal common bile duct, most likely post traumatic.  
Cannulation of the common bile duct with the sphinctertome 
was achieved.  A sphincterotomy was performed over the guide 
wire and multiple stones were crushed with a lithotripsy.  A 
balloon with a small basket was used to clear residual debris 
and stones.  A further percutaneous T-tube cholangiogram 
showed a positional change of the percutaneous biliary 
catheter.  There was still a high-grade obstruction of the 
common bile duct and residual filling defects within the 
proximal duct.  Normal saline was thereupon flushed through 
the T-tube drain over night in the hope that any residual 
stones would pass through the sphincterotomy.  A further T-
tube cholangiogram thereafter showed similar findings without 
much change.  Thereafter, a further ERCP was performed with 
placement of two number 10 stents and further stone 
extraction.  It was reported that the veteran then underwent 
further percutaneous T-tube cholangiogram with much improved 
drainage of the biliary tree through the newly implaced 
stents.  At discharge on September 15, 1993, it was reported 
that the veteran's condition was stable.  The veteran was to 
be followed up by the VA on December 14, 1993 and he was to 
undergo a further ERCP at that time.  The diagnosis at 
discharge was choledocholithiasis, acute ERCP with mechanical 
lithotripsy and stone extraction.  

On September 15, 1993, the VA saw the veteran as an 
outpatient.  He requested medication for pain.  He was not 
examined at that time.  In late October 1993, the veteran was 
again seen when he ran out of pain medication.  It was said 
that he needed the medication due to the stents that had been 
inserted in his liver during his September 1993 
hospitalization.  

In early December 1993 the veteran was seen as an outpatient 
at the Mcleod Regional Medical Center.  It was noted that the 
veteran was seen for follow up of obstructive jaundice.  It 
was noted that he had a biliary stricture and a stent in 
place.  His only complaint was mild discomfort in the right 
upper quadrant.  He was said to have done so well that he had 
gained 10 pounds.  

On December 17, 1993, the veteran underwent a VA performed 
ERCP.  The clinical record of this procedure indicated that a 
previously placed stent had migrated such that approximately 
2 centimeters extended into the duodenum.  After sounding the 
stricture with an overtube and pusher, a further stent was 
placed without difficulty alongside the previously placed 
stent.  The radiographic report of this ERCP revealed a 
common bile duct stent that appeared to be located outside an 
area of opacification of the common bile duct and its 
intrahepatic ducts.  The common bile duct stent could have 
been located in the cystic duct, accessory ducts, or outside 
the common bile duct.  Subsequent images demonstrated 
placement of another common bile duct stent.  

During VA outpatient treatment in early March 1994 it was 
reported that films of the December 1993 ERCP were reviewed.  
It was noted that radiologic interpretation suggested that a 
stent was outside the common bile duct and that this 
impression was given because the system was underfilled.  It 
was said that, prior to the stent implacement, a guidewire 
was advanced into the liver and the stent placed over the 
guidewire.  If the entire biliary tree was filled, the stent 
would be seen to be lying within the common bile duct.  In 
late March 1994, the veteran was seen follow up of his 
December 1993 stent placement.  The veteran reported fatigue 
"like I have the flu".  Evaluation of the abdomen was 
benign.  An ERCP was scheduled for April to exchange his 
stents.  When seen by the VA as an outpatient in late April 
1994, it was reported that the veteran had no new complaints.  
He was still having intermittent abdominal pain secondary to 
stent placement.  

Later in April 1994 the veteran underwent a further ERCP 
performed by the VA.  A scout film revealed a stent in the 
distal bowel.  During the procedure, it was noted that there 
were two stents in the ampulla.  In the course of the 
procedure, two straight stints were advanced across the 
stricture without difficulty.  It was reported that there 
were four stents in place.  A May 1994 X-ray showed the 
presence of three internal biliary catheters appropriately 
positioned in the right upper quadrant.  There was fourth 
stent overlying the right sacral ala and likely resided in 
the small bowel.  During treatment in June 1994, the veteran 
complained constant right-sided burning discomfort 
occasionally radiating into the back.  It was said that the 
migrated stent was likely due to the September 1993 
procedure.  In early July 1994 it was noted that the migrated 
stent would be treated conservatively for now.  

During a VA examination conducted in July 1994 it was noted 
that the veteran had a common bile duct stricture with stent 
placement in September 1993, December 1993, and April 1994.  
He had a displaced stent in the intestine that could not be 
retrieved.  The veteran was said to complain of recurrent 
problems secondary to the stent, including recurrent fevers, 
nausea, and abdominal pain.  It was said that the veteran was 
to be hospitalized because of abnormal liver function tests 
and fevers.  His alkaline phosphate was 404 and he had 
increasing AST and ALT values.  Evaluation of the abdomen 
revealed normoactive bowel sounds with no guarding or 
rebound.  The liver edge was 2 centimeters below the costal 
margin.  Abdominal X-rays showed four straight stents 
overlying the expected location of the common bile duct.  A 
fifth stent overlaid the central abdomen on a supine film and 
had descended to overlie the sacrum on the upright view.  
Location had not progressed since the comparison film was 
taken.  There was no visceromegaly or appreciable soft tissue 
mass and there was no sign of intestinal ileus, obstruction, 
or perforation.  The assessment was bile duct stricture, 
which was described as a recurrent problem that severely 
limited the veteran's daily living.  He was noted to be 
unable to work and to have recurrent fevers and chills.  It 
was reported that the stents had to be replaced every 4-6 
months.  

During a brief VA hospitalization in July 1994 the veteran 
was monitored for fever.  The veteran was afebrile and had no 
complaints.  

On a VA performed abdominal CT scan in August 1994 three bile 
stents were visible with the proximal tips in the portal and 
the distal tips in the duodenum.  The liver was normal in 
size and configuration and there was overt bile duct dilation 
involving both the right and left lobes.  An ectopic stent 
was visible in the small bowel anteriorly.  There was no 
associated inflammatory process around the stent to suggest 
perforation.  The duodenum and small bowel were otherwise 
grossly normal.  There was no suppurative process visible in 
the liver to suggest a liver abscess and there was no other 
identifiable or drainable collection in the abdomen.  

After a VA ERCP in early October 1994, four stents were 
snared and retrieved by withdrawal of the scope.  On the 
clinical report, the impression was distal common bile duct 
stricture due to pancreatitis that had been treated with 
placement of stents.  It was said that there was currently no 
evidence of the stricture post-endoscopic therapy.  A 
radiology report showed status post removal of four biliary 
stents with some residual mild dilation of the bile ducts 
with filling defects in portion of biliary tree probable 
representing air.  One stent remained in the jejunum.  It was 
subsequently noted that an endoscopic procedure of November 
1994 failed to extract this stent.  

During VA outpatient treatment in September 1995, an 
abdominal CT scan revealed normal appearance of the liver and 
spleen.  There was an irregular bulky appearance to the 
pancreatic head.  The study could not differentiate between a 
neoplastic or inflammatory process.  On a further CT study 
later in September 1995 there was mild inhomogeneity of the 
pancreatic head without evidence of pancreatic duct 
obstruction, mass, or enlargement.  In October 1995 
assessments were reported of choledocholithiasis, chronic 
pancreatitis, and abdominal pain of unknown etiology.  In 
February 1996, assessments included chronic pain possibly 
secondary to retained stent.  Several unsuccessful attempts 
at retrieval of the stent were reported.  Subsequent 
treatment for abdominal pain is indicated.  

During an April 1996 hearing at the RO the veteran said that 
he had a bile duct infection as a result of his liver 
operations in 1993.  He said that he began to notice a small 
degree of difficulty in December 1993.  The veteran testified 
that a missing stent was spotted in April 1994 during a 
procedure to replace stents.  He reported that the VA waited 
until November 1994 to attempt to retrieve it.  The veteran 
said that attempts to flush out the stent were unsuccessful 
and that it kept moving back and fourth in the intestine, 
causing an annoying and aggravating pain.  He also said that 
this stent was irritating his pancreas but could not be 
removed surgically due to scar tissue from a 1977 gunshot 
wound.  The veteran further said that he was fine prior to 
the December 1993 procedure by the VA.  

On a March 1998 VA gastrointestinal examination, the veteran 
complained of pain in the epigastric and right upper quadrant 
areas that radiated down the back.  The pain was described as 
unrelenting, sharp, and sometimes dull.  He was on narcotic 
analgesics for the pain.  A history of a migratory stent was 
noted.  The examiner said that it was difficult to tell 
whether the stent now in the small intestine was initially 
placed either in the Medical University of South Carolina 
Hospital or in the VA hospital.  The physical examination was 
remarkable for very thick dry skin that was highly suggestive 
of systemic sclerosis.  The veteran was neither pale nor 
jaundiced.  The abdomen was flat with right upper quadrant 
and midline scars.  The liver and spleen were not palpable.  
There were normal bowel sounds heard.  The examiner opined 
that the veteran's pain might be due to chronic pancreatitis 
that probably caused the initial stricture of the bile duct 
that required sphincterotomy and subsequent placement of 
biliary stents.  In a May 1998 addendum, the examiner stated 
that after a review of the clinical records from Mcleod 
Hospital, it was clear that no biliary stents were implaced 
at that facility.  

In a further addendum of May 1999, the examining physician at 
the March 1998 VA examination noted that the veteran had a 
history of chronic pancreatitis with associated biliary tract 
stricture resulting in cholangitis in the early 1990s.  The 
doctor opined that about four stents were placed in the 
biliary duct at the Medical University of South Carolina.  
Upon review of the medical records, the examiner did not come 
across any documentation that showed that stenting of the 
common bile duct was performed in the VA hospital.  In 
essence, he said that he did not know whether stenting was 
done at the VA hospital.  Since that was the case, it was 
therefore difficult to tell whether the stent that became 
dislodged and migrated to the small intestine was placed by 
the VA or by the Medical University of South Carolina.  He 
further observed that the stent that migrated to the 
veteran's small intestine was still present in the small 
intestine.  The examiner further said that that part of the 
small intestine is not readily accessible and, hence, the 
stent had not been removed.  It was further noted that there 
were several stents placed in the biliary duct because of the 
stricture of the biliary duct.  Although one became 
dislodged, it was very unlikely that the dislodged stent 
would have increased the severity of the stricture in the 
biliary duct.  The presence of the stent in the small 
intestine could certainly cause abdominal discomfort or some 
other pathology, but, at this time, the symptoms exhibited by 
the veteran are due to chronic pancreatitis.  The examiner 
also said that the dislodgment of the stent from the biliary 
duct with subsequent migration to the small intestine could 
not have been the result of treatment given at the VA 
facility.  



II.  Legal Analysis  

Initially, the Board notes that when this case was remanded 
to the RO in February 1998, the medical records necessary to 
determine whether the veteran's claim was "well grounded" 
within the meaning of 38 U.S.C.A. §  5107(a) were not in the 
claims file.  Moreover, this case presented complex questions 
of a medical nature that required medical expertise to 
answer.  Therefore, in February 1998 the Board essentially 
found that this claim was potentially well grounded.  
However, considering the complexity of the questions raised, 
the Board determined that it was likely that after all the 
pertinent medical records were obtained, a medical opinion 
would be required.  In requesting the medical opinion in an 
effort to avoid the possibility of multiple remands, the 
Board in effect, well grounded the claim.  The development 
requested by the Board in the February 1998 remand has been 
completed and the Board is now satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  
Accordingly, the Board will now consider the veteran's well-
grounded claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for gastrointestinal disease 
based on VA treatment in December 1993 and thereafter on the 
basis of a review on the merits.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The Board also notes that 38 C.F.R.§ 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization etc., was authorized.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R. § 3.358 (b), 
(c)(1).

The veteran has asserted that he has constant and severe 
abdominal pain due to a stent which migrated from his common 
biliary duct to the small intestine and that the migration of 
this stent is due to the failure on the part of the VA to 
extract the stent prior to its displacement from the common 
bile duct and its migration to his small intestine.  

The adjudicative questions before the Board are whether the 
VA treatment for the veteran's gastrointestinal disorders 
beginning in December 1993 resulted in an increase in 
severity of the then preexisting underlying gastrointestinal 
pathology or whether it caused additional gastrointestinal 
pathology which was not present prior to December 1993.  The 
answer to both questions is, in the opinion of the Board, in 
the negative.  

Review of the record reveals that the veteran had severe 
gastrointestinal disability long before the VA initiated 
treatment for gastrointestinal disability in December 1993.  
The record shows that the veteran sustained a gunshot wound 
to the abdomen in 1977 that necessitated an emergent 
cholecystectomy, a partial gastrectomy, and a partial 
nephrectomy on the right.  In September 1993 he was 
hospitalized at two private hospitals for the treatment of a 
stricture of the common bile duct of the liver.  During the 
second private hospitalization in September 1993 the veteran 
underwent an ERCP with mechanical lithotripsy and stone 
extractions.  Stents were initially placed within the common 
bile duct on that occasion and the veteran was provided pain 
medication due to the implacement of these stents prior to 
the commencement of VA treatment in December 1993.  After 
further VA performed ERCPs in December 1993, the veteran 
complained only of flu like symptoms the following March and 
April.  In April 1994, a VA X-ray was performed prior to the 
replacement of the veteran's stents in the common bile duct 
and that study initially noted a stent in the veteran's small 
bowel.  Attempts to extract that stent have been 
unsuccessful.  

The above evidence shows that the veteran was experiencing 
abdominal pains, similar to those of which he now complains, 
beginning on the date of his discharge from the private 
hospital in September 1993, and three months before VA 
treatment commenced and more than six months prior to the 
discovery of the stent in his small intestine.  In addition, 
recent VA examination reports, as well as the medical opinion 
of a VA physician, indicate that the veteran's current 
abdominal pain is not due to the stent displaced into his 
small intestine but is caused by chronic pancreatitis.  The 
VA physician has also opined that this chronic pancreatitis 
is the likely cause of the common biliary duct obstruction 
which necessitated the veteran's initial private 
hospitalizations in September 1993, as well as the VA 
treatment which commenced the following December.  There is 
no evidence that indicates that the veteran's chronic 
pancreatitis or the resultant common bile duct stricture were 
worsened by VA treatment.  Moreover, a review of the evidence 
does not show that the stent currently lodged in the 
veteran's small intestinal was originally placed by the VA, 
and also does not demonstrate that VA treatment was, in any 
sense, a factor in the displacement of this stent.  We note 
in this regard that a VA physician has recently reviewed the 
entire record and concluded that dislodgment of the stent 
from the biliary duct with subsequent migration to the small 
intestine could not have been the result of treatment given 
at the VA facility.  

In view of the above, and after a review of the applicable 
statute and regulation, the Board concludes that the 
preponderance of the evidence is against the claim.  Since 
that is the case, compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for gastrointestinal 
disability as a result of VA medical treatment in December 
1993 and thereafter are not warranted.



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for 
gastrointestinal disability as a result of VA medical 
treatment in December 1993 and thereafter is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

